                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 SALLY JOANNE MARTIN,            )
                                 )
    Plaintiff,                   )
                                 )
 v.                              )                       Case No. 3:20-cv-00541
                                 )                       Judge Aleta A. Trauger
 SOCIAL SECURITY ADMINISTRATION, )
                                 )
    Defendant.                   )

                                       MEMORANDUM

        Plaintiff Sally Joanne Martin brings this action under 42 U.S.C. § 405(g), seeking judicial

review of the Social Security Administration’s denial of her application for disability insurance

benefits (“DIB”) under Title II of the Social Security Act. The Magistrate Judge issued a Report

and Recommendation (“R&R”) (Doc. No. 23), recommending that the decision of the Social

Security Administration (“Agency”) be affirmed and that the plaintiff’s Motion for Judgment

Upon the Administrative Record (Doc. No. 17) be denied. Now before the court are the plaintiff’s

timely Objections (Doc. No. 24) to the R&R.

        For the reasons discussed herein, the court finds that the Agency’s decision failed to

properly assess the evidence in the record and that the denial of benefits is not supported by

substantial evidence. Because evidence of disability is strong and there is very little substantial

proof to the contrary, the court will reject the R&R, grant the plaintiff’s Motion for Judgment,

reverse the Agency’s decision, and order an immediate award of benefits, pursuant to sentence

four of 42 U.S.C. § 405(g).

I.      PROCEDURAL HISTORY

        Martin filed her application for DIB on February 8, 2018, alleging disability beginning on




     Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 1 of 23 PageID #: 680
                                                                                                  2


August 12, 2017, resulting from bipolar disorder, post-traumatic stress disorder and panic disorder,

anxiety with symptoms of obsessive compulsive disorder, personality disorder, non-alcoholic fatty

liver disease, irritable bowel syndrome, a first-degree heart block, hypertension, and high

cholesterol. (Doc. No. 77. 1) The application was denied initially and on reconsideration. (AR 93,

115.) After a hearing conducted on June 17, 2019, at which the plaintiff appeared with counsel and

testified, Administrative Law Judge (ALJ) Michelle Thompson issued a decision unfavorable to

the plaintiff on July 30, 2019. (AR 15–25.)

       The ALJ found that Martin met the insured status requirements of Title II of the Social

Security Act through December 31, 2020 and that she had not engaged in substantial gainful

activity during the period from her alleged onset date of August 17, 2017 through the date of the

hearing. (AR 17.) The ALJ accepted as a factual matter that Martin suffers from severe

impairments, including “hypertension; obesity; insomnia; obstructive sleep apnea; gastro-

esophageal reflux disease (GERD); arterial occlusive disease; depression; anxiety; obsessive

compulsive disorder; posttraumatic stress disorder (PTSD); and bipolar disorder.” (AR 17.) As

relevant here, the ALJ found that the plaintiff’s mental impairments, considered singly and in

combination, did not meet or medically equal in severity one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1, specifically referencing Listings 12.04 (depressive, bipolar and

related disorders), 12.06 (anxiety and obsessive-compulsive disorders), and 12.15 (trauma- and

stressor-related disorders). 2 (AR 18.) The ALJ rejected the plaintiff’s treating psychologist’s



       1
        Page number references to the administrative record are consistent with the Bates stamp
number at the lower right corner of each page.
       2
         The Listing of Impairments, set forth in Appendix 1 to Subpart P of the regulations,
describes impairments the Social Security Administration considers to be “severe enough to
prevent an individual from doing any gainful activity, regardless of his or her age, education, or
work experience.” 20 C.F.R. §§ 404.1525(a), 416.925(a).



   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 2 of 23 PageID #: 681
                                                                                                  3


assessment that the plaintiff’s condition precluded full-time work and, instead, concluded that the

plaintiff had the residual functional capacity (RFC) to perform a limited range of light work as

defined in 20 C.F.R. § 404.1567(b). Specifically, she found that the plaintiff could:

       lift and/or carry 20 pounds occasionally and 10 pounds frequently; stand and/or
       walk 6 hours in an 8-hour workday; sit 6 hours in an 8-hour workday; must alternate
       between sitting and standing every hour for 10 minutes without interruption in pace
       or leaving the work-station; must avoid concentrated exposure to extreme
       temperatures, to vibration, and to hazards, such as machinery, heights, etc.; can
       understand and perform simple instructions and tasks; can occasionally interact
       with coworkers and supervisors; no work with the general public; and can adapt to
       occasional changes in the workplace.

(AR 20.)

       The ALJ found that the plaintiff has past relevant work as a general duty nurse and

community health staff nurse but that the demands of this work exceeded her RFC. (AR 23.)

Nonetheless, based on the RFC and the testimony of a qualified vocational expert (VE) at the

hearing, and considering the plaintiff’s age (50 at the time of the hearing), education, and work

experience, the ALJ concluded that jobs existed in significant numbers in the national economy

that the plaintiff could perform, including the jobs of small parts assembler, inspector and hand

packager, and laundry worker. (AR 24.) The ALJ therefore concluded that the plaintiff was not

disabled during the relevant time frame.

       The Appeals Council denied review on May 22, 2020 (AR 1–6), making the ALJ’s decision

the final Agency decision.

       The plaintiff filed her Complaint initiating this action on June 25, 2020. (Doc. No. 1.) The

Agency filed a timely Answer (Doc. No. 12), denying liability, and a complete copy of the

Administrative Record (Doc. No. 13). On October 1, 2020, the plaintiff filed her Motion for

Judgment Upon the Administrative Record and supporting Brief. (Doc. Nos. 17, 18.) The Agency

filed a timely Response (Doc. No. 21), and the plaintiff filed a Reply (Doc. No. 22). The Magistrate




   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 3 of 23 PageID #: 682
                                                                                                    4


Judge thereafter issued her R&R (Doc. No. 23), recommending that the plaintiff’s motion be

denied and that the Agency’s decision be affirmed.

         Now before the court are the plaintiff’s Objections to the R&R. (Doc. No. 25.) The Agency

filed a Response (Doc. No. 25), arguing that the Magistrate Judge properly evaluated the ALJ’s

decision under the prevailing legal standards and that the R&R should be adopted.

II.      STANDARD OF REVIEW

         When a magistrate judge issues a report and recommendation regarding a dispositive

pretrial matter, the district court must review de novo any portion of the report and

recommendation to which a proper objection is made. Fed. R. Civ. P. 72(b)(1)(C); 28 U.S.C. §

636(b)(1)(C); United States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001); Massey v. City of

Ferndale, 7 F.3d 506, 510 (6th Cir. 1993). In conducting its review of the objections, the district

court “may accept, reject, or modify the recommended disposition; receive further evidence; or

return the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

         In Social Security cases under Title II or Title XIV, the court’s review of an ALJ’s decision

is limited to a determination of whether the ALJ applied the correct legal standards and whether

the findings of the ALJ are supported by substantial evidence. Miller v. Comm’r of Soc. Sec., 811

F.3d 825, 833 (6th Cir. 2016) (quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir.

2009)); see 42 U.S.C. § 405 (g) (2012) (“The findings of the Commissioner of Social Security as

to any fact, if supported by substantial evidence, shall be conclusive.”).

         Substantial evidence has long been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Consol.

Edison Co. of New York v. N.L.R.B., 305 U.S. 197, 229 (1938); see also McGlothin v. Comm’r of

Soc. Sec., 299 F. App’x 516, 521 (6th Cir. 2008) (stating that substantial evidence is “more than a

scintilla of evidence but less than a preponderance”) (internal quotation marks and citation



      Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 4 of 23 PageID #: 683
                                                                                                    5


omitted); Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004) (same).

          “The substantial evidence standard . . . presupposes that there is a zone of choice within

which the decisionmakers can go either way, without interference by the courts.” Blakley, 581 F.3d

at 406 (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). “Therefore, if substantial

evidence supports an ALJ’s decision, the court defers to that finding, ‘even if there is substantial

evidence in the record that would have supported an opposite conclusion.’” Id. (quoting Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)).

III.      DISCUSSION

          The plaintiff argued in her Brief in Support of her Motion for Judgment on the

Administrative Record, and argues again in her Objections to the R&R, that (1) the ALJ “failed to

properly consider and give appropriate weight to the opinion evidence from the Plaintiff’s treating

psychologist and other treating providers”; and (2) the ALJ “failed to properly credit the Plaintiff’s

statements about her limitations and improperly found that her allegations are inconsistent with

other evidence of record.” (Doc. No. 18, at 7; see also Doc. No. 24, at 1, 6.) The court considers

these arguments de novo, applying the “substantial evidence” standard articulated above.

          A.     The Plaintiff’s Mental Health Treatment Records

          The plaintiff takes issue, primarily, with the ALJ’s assessment of the opinion of Dr. Robert

Berberich, Ed.D., a clinical psychologist. The record reflects that the plaintiff received counseling

and therapy for depression and other mental health issues from Dr. Berberich approximately every

two to four weeks beginning in late 2016 and continuing through the date of the ALJ’s decision.

(See AR 283–84 (list of appointment dates).) She was seen and treated at the Mental Health

Cooperative (MHC) by various advanced practice nurse practitioners for medication management

every four to six weeks during the same timeframe. (AR 39.)




       Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 5 of 23 PageID #: 684
                                                                                                   6


       In June 2017, shortly before the alleged onset date of August 17, 2017, the plaintiff had a

medical management appointment at MHC. At that time, she was on lithium, Effexor XR,

buspirone, and mirtazapine (Remiron). (AR 313–14.) On that date, she reported that she believed

her medications were working and that was “hanging in there,” even though she had a “lot going

on medically” and was still suffering “bouts of depression” and high anxiety. (AR 313.) However,

the MCH progress notes reflect that, by September 2017, she reported increased anxiety and

depression, frequent crying spells, and intolerable side effects from lithium. She was taken off

lithium and put on lamotrigine (Lamictal) instead, and her other medications were continued.

While her mood was depressed and her affect dysphoric, she was nonetheless observed to have

linear thought processes and no delusions. (AR 315.) A month later she called MHC to report that

her medications were not working and that her insomnia was bad and her depression worse. Her

dosage of Lamictal was increased. (AR 317.) At her medical management visit to MHC in

November 2017, she reported not sleeping well, with racing mind and disconnected thoughts,

feelings of hopelessness and ever-present anxiety. She was not able to feel joy over a new

granddaughter or sadness at the death of her sister. (AR 317.) On physical examination during that

appointment, her affect was “constricted and emotionally congruent,” but she nonetheless had

good eye contact, and her orientation and cognition were fine. (AR 318.) Her medications were

continued with a note to increase Lamictal again after another fourteen days. (Id.) Similarly, at her

medical management appointment in December, she reported that nothing made a difference, her

depression was worsening, with mood swings and irritability, anxiety, crying spells, feelings of

hopelessness, decreased energy and motivation, poor and interrupted sleep. She presented with a

flat affect and depressed moot, but she was nonetheless noted to be “calm and cooperative with

good eye contact”; her memory was “intact,” and her insight and judgment were “fair.” (AR 321.)




   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 6 of 23 PageID #: 685
                                                                                                   7


The practitioner discontinued Lamictal and started her on lurasidone (Latuda) instead, while

continuing her other medications.

       At her January 2018 medical management appointment at MHC, she reported that her

depression and anxiety were worse, and her dosage of Latuda was increased. (AR 324.) At her

appointment in early February 2018, she reported that she was “doing okay,” but, at the same time,

she stated that Latuda had not “done anything”; her mood was still “depressed and anxious,” and

she continued to report constantly racing thoughts, frequent mood swings, irritability, crying

spells, no motivation, poor sleep and nightmares. (AR 325.) She still managed to present with

clean clothing and appropriate grooming, was calm and cooperative, with linear thought processes,

intact memory, and fair insight and judgment. The plan was to increase Latuda again while keeping

her on her other medications. (Id.) In the same treatment note, the plaintiff’s practitioner

documented the plaintiff’s past unsuccessful trials with numerous other antidepressant

medications, including Zoloft, Prozac, Celexa, Wellbutrin, Abilify, and Zyprexa. (Id.) In March

2018, there was “no change” in her symptoms. (AR 340.) Her provider again noted the plaintiff’s

history of unsuccessful treatment on a number of different medications. She was taken off Latuda

and started on oxcarbazepine (Tripletal) 300 mg. (Id.)

       Although the plaintiff apparently first began treatment with Dr. Robert Berberich in 2016,

his first treatment note in the Administrative Record is dated March 20, 2018, 3 which references

visits in January and February 2018 as well. (AR 343.) 4 Consistently with the medical management


       3
          It is unclear why earlier treatment records from Dr. Berberich are not part of the
Administrative Record. The court speculates that the plaintiff (or her counsel) may have believed
they were already part of the record since they had been submitted in connection with the plaintiff’s
previous disability application. (See AR 58, Ex. B1A (Aug. 16, 2017 denial of March 2016
applications for DIB and Supplemental Security Income).)
       4
         The record actually contains two reports dated March 20, 2018 from Dr. Berberich. One
of them is a “Progress Note” (Ex. B19F, AR 492), while the other is titled “Summary Report” (Ex.


   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 7 of 23 PageID #: 686
                                                                                                  8


notes from MHC for the same timeframe, Dr. Berberich observed that the plaintiff “[c]ontinues to

be withdrawn and reclusive,” that she only got out for doctors’ appointments and to see her sister,

did not engage in cooking or cleaning, maintained “essential hygiene only,” and had “dwindling”

motivation and increased resistance to treatment. (AR 343.) She was experiencing “severe”

symptoms including angry outbursts, anxiety and worry, anxiety between panic attacks, brooding

over the past, depersonalization, difficulty concentrating, and feelings of hopelessness. (AR 344.)

He expressed the opinion that she was suffering from impairments of her ability to function,

including “severe” difficulty in maintaining relationships, severe difficulty in maintaining

attendance, as it would be “highly subject to interference from both psychological as well as

physical symptoms,” severe difficulty in carrying out “any level of instruction” due to her anxiety

level. (AR 344/493.) He noted that “[c]hange is anathema for Ms. Martin.” (Id.) He opined that

she would understand but likely fail to recall simple instructions. (Id.)

       On physical exam, her mood was anxious and affect constricted, but she was oriented for

person and place and able to “present[] herself in an appropriate fashion” with “fair” eye contact,

“fair” judgment. (AR 344-45.) At the same time, her speech was “characterized by loosening

associations,” her remote and recent memory appeared mildly impaired, and, although her

judgment was fair, “trust in her own judgment is poor,” and her attention span was “significantly

limited.” (AR 345.)

       One section of this report reflects boilerplate to which Dr. Berberich gave little attention,

as it noted, incorrectly, that the patient presented with “mild” psychosis; that the patient’s

“strengths include consistencey [sic] in his [sic] presentation of symptoms,” did not use nicotine




B6F, AR 343). Other than the difference in title and the fact that the Summary Note is signed and
dated, they appear to be identical.



   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 8 of 23 PageID #: 687
                                                                                                   9


(when the record clearly reflects that the plaintiff was a pack-per-day smoker), that her “current

health is very good” (although the plaintiff was concurrently seeking treatment for obstructive

sleep apnea as well as vascular disease causing foot pain and numbness (see AR 351–52)), and her

height was “0 ft 0 in.” (AR 345.)

       Otherwise, however, the plaintiff’s medication management notes from MHC and Dr.

Berberich’s treatment notes over the course of the next fourteen months are largely consistent with

each other and reflect some fluctuations but little overall improvement in the plaintiff’s condition.

For instance, in June 2018, the plaintiff noted during her medical management appointment at

MHC that her mood was “more stable” but her depression was worse and she was staying in bed

all day, which was corroborated by her boyfriend. (AR 420.) She was experiencing suicidal

ideation, with thoughts that life would be better if she were dead, but she denied having a concrete

plan to do away with herself. (AR 420.) In July 2018, Dr. Berberich noted that the plaintiff had

“fluctuating but frequent” problems with concentration, episodic intense continuing anxiety,

chronic depression, and suicidal ideation. (AR 508.) His opinions regarding her impairments and

mental status are similar to those from previous progress notes. (AR 509.) Her medical

management notes from MHC for August and September 2018 show that she was still having

crying spells, racing thoughts, and suicidal ideation; she was angry, tearful and depressed, sleeping

all day and awake all night. (AR 469, 471, 510.) In October 2018 she reported that she was “doing

better” and “attempting to remain medication compliant” (AR 475), but by December she reported

more panic attacks, feeling more depressed, anxious, and irritable, and having suicidal ideation

without a plan. (AR 476.)

       Dr. Berberich noted in February 2019 that the plaintiff’s worry was “less persistent” but

that she was “medicated intensively to the point of not being able to concentrate. However either




   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 9 of 23 PageID #: 688
                                                                                                 10


way there is a concentration problem.” (AR 524.) His opinions regarding her mental status and

impairments were largely unchanged. (AR 524.) The MHC note for March 2019 stated that she

continued to not sleep well and was feeling depressed, with decreased energy and motivation. (AR

480.)

        The course of the plaintiff’s medication management at MHC over the same timeframe

reflects ongoing adjustment of her medications due to a general lack of efficacy or intolerable side

effects. For instance, her June 2018 medication management note indicates that her Tripletal

dosage was doubled, from 300 mg twice a day to 600 mg twice a day; the medication

desvenlafaxine succinate ER (Pristiq) 50 mg, another antidepressant, was added; and she began

tapering off of Effexor. (AR 420.) In August 2018, she had fully tapered off of the Effexor and

had been taking Pristiq every day for two weeks, but she continued to feel “depressed, angry, and

tearful. Sleeping is sporadic. States that she is staying up most nights and sleeping all day.” (AR

422.) In September 2018, her symptoms were unchanged, and her medications were changed

again. She was instructed to continue taking Pristiq but to taper off of Tripletal, reduce Remeron,

increase buspirone, and start on quetiapine fumarate (Seroquel) tablets. (AR 472.) In October, the

dosage of Seroquel was increased from 100 mg per day to 300 mg per day. (AR 474.) In December

2018, Seroquel was increased to 400 mg per day, and another medication was added: benztropine

mesylate (Cogentin), to treat the side effect of restless legs caused by her other medications. (AR

476–77.)

        In January, she reported sleeping 6 to 12 hours per day but also being constantly hungry,

likely because of the medication Remeron. She and the MHC practitioner discussed stopping

Remeron. In March 2019, she reported not eating as much without the Remeron but also not

sleeping as well. She continued to feel depressed with decreased energy and motivation, with some




   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 10 of 23 PageID #: 689
                                                                                                     11


suicidal ideation but no concrete plan. (AR 481.) Her Seroquel was increased to 600 mg per day.

(AR 482.) In April 2019, the plaintiff complained that the increase in Seroquel made her blood

pressure drop and made her feel so dizzy that she had dropped it back to 300 mg per day. This

change reduced the dizziness, but her mood was still “not good” and her panic attacks had

increased. (AR 483.) She was not sleeping well and was experiencing nightmares; she had some

suicidal ideation but felt “like she will got to Hell and wants to see her grandchildren grown up.”

(Id.) She was taken off Seroquel and tried on risperidone (Risperdal) instead. (AR 484.)

        On May 28, 2019, shortly before the hearing with the ALJ, the plaintiff reported that she

did “not notice anything different from the Risperdal,” was sleeping only three hours per night,

and had thought about taking pills just the day before but did not only because “she wants to live”

and her “grand kids bring her joy.” (AR 485.) She had experienced “losing track of time a few

times since [her] last visit.” (Id.) On this visit, her Pristiq dosage was doubled from 50 mg per day

to 100 mg per day, and her Risperdal dosage was increased from 2 mg to 3 mg per day. (AR 486.)

        B.      Opinion Evidence in the Record

        In June 2019, Dr. Berberich completed a Mental Evaluation Report in which he noted that

the plaintiff was neatly and cleanly dressed, polite and reserved while exhibiting self-doubt and

uncertainty. (AR 537.) He reported the same symptoms he had been observing in his treatment

notes since the spring of 2018: restlessness, irritability, difficulty concentrating, sleep disturbance,

unwillingness to socialize. His diagnoses included anxiety disorder with compulsive traits, PTSD,

and bipolar disorder, and he expected that her diagnoses and symptoms together resulted in “such

marginal adjustment that even a minimal increase in mental demands or change in the environment

would be predicted to cause her to decompensate. (ARE 538.) He also believed that she would not

be able to carry out very short and simple instructions (much less detailed instructions), maintain

attention for a two-hour segment on a regular basis, maintain regular attendance or be punctual at



   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 11 of 23 PageID #: 690
                                                                                                  12


a job, sustain an ordinary routine without special supervision, complete a normal workday or

workweek without interruption from psychologically based symptoms, perform at a consistent

pace, accept and respond appropriately to criticism from supervisors, get along with coworkers or

peers, or respond appropriately to routine changes in work setting. (AR 539.) He also opined that

she could not interact appropriately with the general public. (AR 539.) He noted that she was

capable of asking questions and, in fact, did so with “maddening frequency and rapidity” but to no

“useful” effect. (AR 540.)

       The state agency decision denying the plaintiff’s claim at the initial level, dated June 4,

2018, referenced the evidence reviewed in reaching a decision as including some of the records

from Dr. Berberich and MHC, as well as records relating to an assessment and colonoscopy related

to upper abdominal pain by Dr. Brett Inglis in the Fall of 2017; the plaintiff’s eye examination in

December 2017; an assessment and sleep study by Dr. Stephen Heyman, who diagnosed

obstructive sleep apnea in the Spring of 2018; treatment notes from vascular specialist, Dr. Alan

Werner, who assessed and treated the plaintiff for bilateral foot and leg pain and numbness

beginning in April 2018; and evidence submitted by the plaintiff, including her own Function

Reports and letters from her daughter and her boyfriend. (AR 77–81, Ex. B2A.)

       Based on this evidence, the state agency reviewer opined that the plaintiff was limited in

her ability to perform work-related activities, but not as limited as she claimed. As relevant here,

the reviewer assessed the plaintiff as not significantly limited in her ability to perform activities

within a schedule, maintain regular attendance, and be punctual within customary tolerances or to

sustain an ordinary routine without special supervision; moderately limited in her ability to

maintain attention and concentration for extended periods; not significantly limited in her ability

to work in coordination with or proximity to others and to make simple work-related decisions;




   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 12 of 23 PageID #: 691
                                                                                                     13


moderately limited in her ability to complete a normal workday and workweek without

interruptions from psychologically based symptoms and to perform at a persistent pace. The

reviewer ultimately concluded that the plaintiff was nonetheless “[a]ble to maintain attention,

concentration, persistence and pace for above tasks, with approp[riate] breaks, despite periods of

increased signs and s[ymptom]s.” (AR 88.) The reviewer also found the plaintiff to be moderately

limited in her ability to interact appropriately with the general public and in her ability to get along

with coworkers and peers without distracting them or exhibiting behavioral extremes but could do

so well enough to work, “despite periods of increased signs and s[ymptom]s,” and could “adapt to

infrequent changes in the workplace.” (AR 89.) The reviewer indicated that she adopted an ALJ

decision issued in August 2017, denying an earlier application for benefits filed by the plaintiff.

The denial of benefits on reconsideration, dated September 21, 2018, is basically identical. (AR

96–111, Ex. B5A.)

        In considering the medical opinions in the record pertaining to the plaintiff’s mental

limitations, the ALJ opinion issued in July 2019 found the state agency opinions to be persuasive

as “well supported by the objective medical evidence[,] well explained [and] consistent with all

other evidence in the record by all other sources,” except for the plaintiff’s own allegations, her

friend’s report, and the opinion of Dr. Berberich. (AR 22 (citing Ex. B2A, B5A).) In assessing Dr.

Berberich’s opinions, however, the ALJ found them to be unpersuasive, because they “were

neither well supported nor well explained,” and further found the treatment records to be

“internally inconsistent, because he assesses severe limitations but diagnoses mild impairments.”

(AR 22 (citing B6F/2–3, B6F, B19F).) The ALJ also believed that Dr. Berberich’s assessments

were inconsistent with other providers’ clinical findings, which the ALJ found to repeatedly

document “appropriate grooming/attire, good eye contact, calm and cooperative behavior,




   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 13 of 23 PageID #: 692
                                                                                                 14


appropriate responses to questions, linear and logical thought process, no reports/evidence of

delusions/hallucinations/ suicidal ideation, average IQ based on vocabulary and interaction, fair-

to-intact insight and judgment, intact remote and recent memory, no cognitive deficits, accurate

serial sevens calculation, an intact impulse control.” (Id. at 22 (citing records from MHC and

vascular specialist, Dr. Alan Werner).) Besides finding that the “conclusions do not match the

objective findings,” the ALJ believed that some of the language in Berberich’s reports was “copied

and pasted from other patient’s records, as evidenced in the misuse of pronouns (referring to ‘his

presentation’ for the claimant).” (Id.) And finally, the ALJ found it significant that, although the

plaintiff stated that she began seeing Dr. Berberich in 2018, the doctor wrote that he “identified

the problems and their severity in 2017.” (Id.)

       C.      The ALJ’s Assessment of the Evidence

       The regulations regarding the assessment of opinion evidence for claims filed on or after

March 27, 2017 now provide that the Agency “will not defer or give any specific evidentiary

weight, including controlling weight, to any medical opinion(s) or prior administrative medical

finding(s), including those from [the claimant’s] medical sources.” 20 C.F.R. § 404.1520c(a).

Instead, the Agency will consider all medical opinions in light of five factors: supportability,

consistency, the provider’s relationship with the claimant (which encompasses the length of the

treatment relationship, the frequency of examinations, the purpose and extent of the treatment

relationship, and whether the medical source actually examines the claimant as opposed to

reviewing evidence in the claimant’s medical files), area of specialization, and “other factors that

tend to support or contradict” the opinion. 20 C.F.R. § 404.1520c(c)(1)–(5). Because the most

important of these factors are supportability and consistency, id. § 404.1520c(a), an ALJ is

required to explain her consideration of these factors; she may, but is not required to, explain her

consideration of the other factors, id. § 404.1520c(b)(2). The court finds that the ALJ did not



   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 14 of 23 PageID #: 693
                                                                                                   15


adequately explain her consideration of the supportability or the consistency of Dr. Berberich’s

opinions with the other evidence in the record and, moreover, that her rejection of his opinions is

not supported by substantial evidence in the record.

       As an initial matter, “supportability” under the regulations means that medical evidence

presented by a source to support their medical opinion should be “more relevant” in order to make

the source’s opinion more persuasive. 20 C.F.R. § 404.1520c(c)(1). Insofar as the ALJ appeared

to believe that Dr. Berberich’s opinion was less relevant because he had only been seeing the

plaintiff since 2018, the record clearly reflects that he had been providing counseling for the

plaintiff since 2016, meaning that Dr. Berberich a had long-standing treatment relationship with

her. The same ALJ had considered the plaintiff’s previous application for benefits and noted in her

August 16, 2017 denial of benefits that Dr. Berberich had “indicated in his January 2017

evaluation” that “he had had only 4 prior visits with the claimant” at that point. (AR 67.) There are

no relevant examining sources pertaining to the plaintiff’s mental health, other than Dr. Berberich

and the plaintiff’s providers at MHC, and it is clear that Dr. Berberich’s opinion is more relevant

than those of the state agency reviewers.

       Second, regarding consistency and credibility, while Dr. Berberich’s records do

erroneously refer to the patient by a male pronoun (“his presentation”) in one section, this language

appears in a section of the prepopulated Progress Note form that Dr. Berberich appears not to have

actually completed or paid much attention to. As explained above, the same portion of the note

states “No” under nicotine use, identifies the patient’s current health as “very good,” and states her

height as “0 ft 0 in,” each of which was objectively untrue. 5 (See AR 494.) However, there is no



       5
          This Progress Note is dated March 20, 2018. It was around this same timeframe that the
plaintiff was referred for assessment by a vascular specialist and a sleep specialist.



   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 15 of 23 PageID #: 694
                                                                                                  16


evidence that the substantive portions of the treatment notes were cut and pasted from another

patient’s records. (See, e.g., AR 493 (stating, in same treatment note, “Change is anathema for Ms.

Martin.”).)

       Third, insofar as the ALJ relied on Dr. Alan Werner’s treatment notes at all in support of

her findings regarding the plaintiff’s mental impairments, such reliance was misplaced. Dr. Werner

is a vascular specialist whom the plaintiff saw briefly for complaints of bilateral foot and leg pain

and numbness. Dr. Werner’s notes indicate in one place that the plaintiff was “negative” for

anxiety, depression, and sleep disturbances, but then the notes go on to recite a long list of mental

health diagnoses in the “Medical History” section, including bipolar disorder, anxiety, PTSD, and

“Depression Insomnia,” as well as sleep apnea. (AR 357.) Dr. Werner ordered arterial studies and

diagnosed some vascular issues. He was not called upon to assess or treat the plaintiff for any kind

of mental health complaints.

       Likewise, the ALJ’s reference to the repeated indications in the records (from Dr. Werner

but also from MHC and Dr. Berberich) that the plaintiff had appropriate hygiene and attire, good

eye contact, calm and cooperative demeanor, linear thought processes, fair insight and judgment,

and no hallucinations as inconsistent with Dr. Berberich’s (and the plaintiff’s own) description of

the plaintiff’s functional limitations is also not supported by the record. The fact that a severely

depressed patient can pull herself together and present herself appropriately for a doctor’s

appointment does not substantiate a conclusion that she can consistently motivate herself to get

out of bed and go to work on a regular basis. See, e.g., Holohan v. Massanari, 246 F.3d 1195, 1205

(9th Cir. 2001) (“[The treating physician's] statements must be read in context of the overall

diagnostic picture he draws.”); Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 378 (6th Cir. 2013)

(“[T]he fact that Gayheart can sometimes go into public places (i.e., his once-a-month shopping




   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 16 of 23 PageID #: 695
                                                                                                  17


trips with his wife) does not contradict [her therapist’s] opinion that Gayheart’s general inability

to be in public places significantly restricts what he can do on a day-to-day basis.”). And the

absence of hallucinations is not particularly relevant to diagnoses of bipolar disorder with severe

depression, PTSD, and anxiety.

       Most importantly, the ALJ’s review of the treatment notes from Dr. Berberich and MHC

clearly amounts to cherry-picking. The ALJ represents the plaintiff’s treatment records as

“document[ing] good response to medication without adverse side effects through February 2018,”

with “medication adjustments” beginning in March 2018, contemporaneously with “situational

stressors,” but that the plaintiff “stated she was doing better and denied primary stressors and

suicidal ideation” by October 2018 and, in March 2019, “again stated she was doing okay.” (AR

21.) As documented in the summary of her medication management at MHC, above, the ALJ’s

assertion that the plaintiff’s records document good response to medication through February 2018

is simply untrue. As summarized above, the plaintiff repeatedly reported that her medications were

not working, and her medications were repeatedly adjusted, from before her alleged disability

onset date up through the date of the ALJ hearing in June 2019. Moreover, while it is true, as the

ALJ noted, that she reported during a brief case management appointment at MHC in October

2018 that she was “doing better” and “attempting to remain medication compliant” (AR 475), by

December she reported to her medical provider at MHC that she was experiencing more panic

attacks, feeling more depressed, anxious, and irritable, and having suicidal ideation without a plan.

(AR 476.) Likewise, while she stated that she was “doing okay” and “attempting to cope better

with anxiety” during a brief March 5, 2019 visit with her case manager at MHC (AR 480), at the

meeting with her medical provider at MHC the same day, she continued to report difficulty

sleeping and depression with decreased energy and motivation, and her medications were




   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 17 of 23 PageID #: 696
                                                                                                18


increased again (AR 481–82). She remained essentially the same, and her medical practitioner

continued to change her medication and dosing, to no avail, over the next few months, as discussed

above.

         These treatment records from MHC are not inconsistent with Dr. Berberich’s counseling

notes. And the two instances in which the plaintiff indicated she was doing “okay,” over the course

of two years, do not provide substantial evidence to support the ALJ’s determination that she was

not as impaired as she claimed to be. Accord Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir.

2014) (“Cycles of improvement and debilitating symptoms are a common occurrence, and in such

circumstances it is error for an ALJ to pick out a few isolated instances of improvement over a

period of months or years and to treat them as a basis for concluding a claimant is capable of

working.”); see also Holohan, 246 F.3d at 1205 (9th Cir. 2001) (“That a person who suffers from

severe panic attacks, anxiety, and depression makes some improvement does not mean that the

person’s impairments no longer seriously affect her ability to function in a workplace.”).

         The ALJ’s findings that Dr. Berberich’s opinions were “neither well supported nor well

explained” and were “internally inconsistent because he assesses severe limitations but diagnoses

mild impairments” (Doc. No. 18, at 8) are also not supported by the portions of the record to which

the ALJ cites. While the ALJ claims that Dr. Berberich assessed “severe” limitations but diagnosed

“mild” impairments, she does not actually identify what severe limitations were mismatched with

mild impairments. She broadly cites to the entirety of Dr. Berberich’s treatment notes. The only

pinpoint cite she references (Ex. B6F/2–3 (AR 344–45)) simply shows that Dr. Berberich found

that some aspects of the plaintiff’s condition were mild or moderate while others were more severe.




  Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 18 of 23 PageID #: 697
                                                                                                19


       In sum, the court finds that the ALJ’s assessment of Dr. Berberich’s testimony as not well

supported, internally inconsistent, and inconsistent with the other treatment records is not

supported by substantial evidence in the record.

       D.      The ALJ’s Assessment of the Plaintiff’s Testimony

       The ALJ stated as follows regarding the plaintiff’s own testimony regarding her functional

impairments:

       The claimant alleges difficulty with memory, concentration, and decision-making.
       She reports anxiety with leaving home and being in a crowd with up to two panic
       attacks per day. She says she is exhausted frequently, takes a lot of medication,
       struggles to get out of bed, and stays in her pajamas. . . .

       After careful consideration of the evidence, the undersigned finds that the
       claimant’s medically determinable impairments could reasonably be expected to
       cause the alleged symptoms; however, the claimant’s statements concerning the
       intensity, persistence, and limiting effects of these symptoms are not entirely
       consistent with the medical evidence and other evidence in the record . . . .

(AR 20.)

       The ALJ found the plaintiff’s statements regarding her insomnia to be inconsistent with

the treatment records, because the plaintiff reported “improvement with treatment” after she was

prescribed a CPAP for sleep apnea (Ex. B16F) and, in January 2019, stated that she was sleeping

from six to twelve hours per night (Ex B17F/12). This assessment of the record ignores that the

plaintiff reported in January 2019 that she was not actually using the CPAP machine and in

February reported she was able to use it for only 30 minutes per night. Moreover, the reduction in

the medication Remeron around that time, which was causing hunger and weight gain, had

decreased her appetite but also increased her insomnia. (AR 481.) In April 2019, she was still “not

sleeping.” (AR 483.) In other words, the ALJ cited one instance in which the plaintiff’s condition

appeared to be slightly improved in one aspect but failed to recognize the complete context of the

statement or to address whether it is an anomaly. In a similar fashion, the ALJ highlighted the




  Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 19 of 23 PageID #: 698
                                                                                                    20


plaintiff’s statements that she was “doing better” in October 2018 and “doing okay” in March

2019. (AR 21.) These instances do not show a pattern of consistent improvement, as already

discussed above.

       The ALJ found the plaintiff’s allegations of disabling depression to be inconsistent with

the plaintiff’s ability to perform certain activities of daily living, such as preparing simple food,

doing basic housekeeping and laundry, shopping in stores, counting change and using a

checkbook, and “enjoy[ing]” coloring, watching television, and playing the piano. (AR 21.) In

fact, the plaintiff stated that she can microwave frozen meals, that it typically takes her all day to

perform two simple tasks, that she grocery shops once or twice a month but only if accompanied

by her boyfriend or daughter, that she can count change and use a checkbook but rarely does so

and does not pay bills, and that she only infrequently engages in coloring or playing the piano. The

ALJ fails to explain how these limited activities are inconsistent with the plaintiff’s allegations of

crippling levels of depression and anxiety. The plaintiff’s own account of her abilities and activities

is entirely consistent with the description of her condition contained in the treatment records

discussed above and in the letters submitted to the Agency by her boyfriend and daughter. The

plaintiff’s boyfriend, Andrew Turner, had lived with the plaintiff for ten years, over the course of

which he had witnessed her condition decline. He stated that she spent most days in her pajamas,

that her sleep schedule alternated between days without sleeping and excessive sleeping, and that

she rarely left the house. (AR 210–11.) Her daughter had also watched her mother’s downward

spiral and described her struggles and decline over the course of several years. (AR 209.)

       The Sixth Circuit’s decision in Gayheart v. Commissioner of Social Security, 710 F.3d 365

(6th Cir. 2013), supports the principle that an ALJ should not take a disability claimant’s

statements out of context and should fairly consider other examples and statements in the record




   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 20 of 23 PageID #: 699
                                                                                                 21


that are consistent with the claim of disability. See Gayheart, 710 F.3d at 377 (“The record,

according to the ALJ, is clear that Gayheart’s ‘alleged anxiety has not prevented him from leaving

home, driving, keeping medical appointments, visiting friends and neighbors, shopping with his

wife, and attending three hearings.’ Although not clearly stated, the apparent implication is that

these activities are inconsistent with the social and daily living restrictions noted in Dr. Onady’s

opinions. But the ALJ does not contend, and the record does not suggest, that Gayheart could do

any of these activities on a sustained basis, which is how the functional limitations of mental

impairments are to be assessed.” (emphasis in original)). As in Gayheart, the limited activities

referenced by the plaintiff and cited by the ALJ do not provide substantial evidence that the

plaintiff could actually perform work activity on a sustained basis. See also Miller v.

Commissioner, 811 F.3d 825, 838 (6th Cir. 2016) (“Although the ALJ may properly consider [a

plaintiff’s] household and social activities when evaluating a claimant’s assertions of pain or

ailments, the ALJ must establish that [the plaintiff] could have performed such activities on a

sustained basis when assessing [his] mental impairments.” (internal quotation marks and citations

omitted). 6

        The court finds that ALJ’s assessment of the plaintiff’s testimony is not supported by

substantial evidence in the record.

        E.     Whether to Award Benefits

        The record viewed in its entirety documents the plaintiff’s chronic, intractable, treatment-

resistant bipolar disorder/depression with anxiety and insomnia. The ALJ failed to account for the

plaintiff’s sustained and basically unremitting symptoms, and her determination that the plaintiff



        6
         It appears that this ALJ would never find severe, chronic depression with anxiety to be
disabling unless the claimant were completely catatonic.



   Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 21 of 23 PageID #: 700
                                                                                                22


was not disabled, based on her rejection of Dr. Berberich’s opinions and adoption of the State

Agency opinions regarding the plaintiff’s mental health impairments, instead, is not supported by

substantial evidence.

       When a non-disability determination is not supported by substantial evidence, the court

must decide whether to reverse and remand the matter for rehearing or to reverse and order that

benefits be awarded. The court has authority to affirm, modify or reverse the Agency’s decision

“with or without remanding the cause for rehearing.” 42 U.S.C. § 405(g); Melkonyan v. Sullivan,

501 U.S. 89, 100 (1991). Generally, “[b]enefits may be awarded immediately if all essential factual

issues have been resolved, ‘the proof of disability is strong, and opposing evidence is lacking in

substance, so that remand would merely involve the presentation of cumulative evidence, or where

the proof of disability is overwhelming.’” Wilson v. Comm’r of Soc. Sec., 783 F. App’x 489, 505

(6th Cir. 2019) (quoting Minor v. Comm’r of Soc. Sec., 513 F. App’x 417, 438 (6th Cir. 2013)).

       The court finds that the evidence of disability in this case is strong, and the opposing

evidence is completely lacking in substance. Remand, as a result, would serve no purpose other

than delay. As fully recited here, in view of the extensive treatment record evidencing disabling

depression and anxiety, and the credible and well-supported findings and opinions of Dr.

Berberich, the Agency failed to meet its burden of showing that its decision that the plaintiff is

capable of engaging in substantial gainful activity is supported by substantial evidence.

IV.    CONCLUSION

       For the reasons set forth herein, the court rejects the Magistrate Judge’s conclusion that

substantial evidence supports the ALJ’s non-disability determination. The court will enter an order

vacating the ALJ’s determination, granting the plaintiff’s Motion for Judgment on the

Administrative Record (Doc. No. 17), and awarding DIB from her alleged onset date of August

16, 2017 through her last-insured date of December 31, 2020.



  Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 22 of 23 PageID #: 701
                                                                            23



   An appropriate Order is filed herewith.




                                        ALETA A. TRAUGER
                                        United States District Judge




Case 3:20-cv-00541 Document 26 Filed 09/21/21 Page 23 of 23 PageID #: 702
